DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman (EP 1415609).
Regarding claim 1, Cosman teaches a system for use in an operation room, the system comprising (figure 1, paragraph 0010): a main tracking device including a plurality of light sources (figure 1, elements 50 and 52, paragraph 0015) and a plurality of light detectors (figure 1, elements 24, 62, 72, paragraphs 0015, 0020, and 0022; optically detectable elements attached to the patient, instrument, and the surgeon), wherein each of the light sources is configured to emit light pulses and each of the light detectors is configured to detect the light pulses (paragraph 0015), wherein the main tracking device is configured to determine a current 3D position of a plurality of objects in the operation room on the basis of said light pulses and a measurement of time differences (paragraphs 0014 and 0025; the system detects the position of the tracked object by deriving data from the camera and controlling the light emission based on a sequence which is operated by setting the emission time of each element) , and 
a processing unit , wherein the processing unit is configured to receive image information of at least two objects, to receive from the main tracking device 3D position information of the plurality of objects, and to generate a visualization of the image information of a first object in spatial relation to the image information of a second object (paragraphs 0025-0026; the processing unit receives position data from the camera and sends it to the computer to generate a visual image which represent the instrument position with respect to the patient body position).

Regarding claim 2, Cosman teaches the system of claim 1, wherein the light sources are fixedly arranged in the operation room and the light detectors are respectively arranged at the objects (figure 1, elements 10, 24, 62, and 72, paragraph 0015; the light source is attached to the celling of the operation room while the optical detectable elements are attached on the objects).

Regarding claim 3, Cosman teaches the system of claim 1, wherein the system further comprises an imaging device, wherein the imaging device is at least one device from the group consisting of a 2D x-ray imaging device, a 3D computer tomography device, a magnet resonance imaging device, an ultrasound device, a hyperspectral imaging device, and a video camera (paragraph 0026; FIGURE 1, it should be noted that an instrument 60 for use with the present invention can be nearly any surgical instrument or device, such as a microscope, an endoscope, a cutting instrument, an ultrasonic imaging probe, or a treatment device such as an X-ray collimation device for a linear accelerator (LINAC). There are many other possibilities, as well.).

Regarding claim 4, Cosman teaches the system claim 1, wherein the system further comprises a display device configured to display the generated visualization (figure 1, element 46, paragraph 0026). 

Regarding claim 5, Cosman teaches the system of claim 4, wherein the display device is a transparent display device (figure 1, element 80, paragraph 0025;  the display 46, which in various embodiments can be a CRT, liquid crystal display, heads-up display, or other display device.)

Regarding claim 7, Cosman teaches the system of claim 1, wherein the plurality of objects includes at least two out of the group consisting of at least one interventional device, an imaging device, an imaging registration device, a display device, a secondary tracking device, an operation light, a patient table, and at least one person like a patient or a physician (figure 1, paragraphs 0015 and 0020; the tracked objects are the patient, instrument, and surgeon).

Regarding claim 8, Cosman teaches the system of claim 1, wherein the image information of a patient includes at least one out of the group consisting of 2D x-ray image data, 3D CT image data, 3D MRI image data, ultrasound image data, video image data (paragraph 0027, a reference to real-time imaging data (for example ultrasound, MRI, CT, etc.)).

Regarding claim 9, Cosman teaches the system of claim 1, wherein the processing unit is further configured to determine a spatial deviation between the current 3D position of one of the objects and an intended 3D position of that object, and to generate an indication of that deviation on the display device (paragraphs 0054 and 0064, a confirmation step to confirm the correctness of the position of the tracked object).

Regarding claim 10, Cosman teaches a software program product configured to run on the processing unit of a system of claim 1, the software program product including sets of instructions which cause the processing unit (paragraphs 0014 and 0034; the computer 44 has software to represent the positions and orientations of those objects in camera coordinates and display the objects in various representations on a display means 46 as desired by the clinician)
 to receive from a main tracking device 3D position information of a first object (paragraph 0021; The three-dimensional position and orientation of the element 62 can then be calculated using the camera data processor 42 and the computer 44. The orientation and position of the instrument 60 can thereby be determined.),
 to receive image information representing the first object (paragraph 0025; Data from the processor 42 is sent to the computer 44, where it is then analyzed in three-dimensional camera-based coordinates. Image data 48 can be in memory of the computer 44 or otherwise transferred to computer 44, as for example optical disk, magnetic tape, etc. The visualization of camera data and image scan data (CT, MR, PET, ultrasound, etc.) is accomplished via the display 46, which in various embodiments can be a CRT, liquid crystal display, heads-up display, or other display device), 
to receive from the main tracking device 3D position information of a second object (paragraph 0022; the computer 44 can thereby track in three-dimensional space relative to the camera system 10 the positions of all elements and their relative orientations), 
to receive image information representing the second object (paragraph 0025; Data from the processor 42 is sent to the computer 44, where it is then analyzed in three-dimensional camera-based coordinates. Image data 48 can be in memory of the computer 44 or otherwise transferred to computer 44, as for example optical disk, magnetic tape, etc. The visualization of camera data and image scan data (CT, MR, PET, ultrasound, etc.) is accomplished via the display 46, which in various embodiments can be a CRT, liquid crystal display, heads-up display, or other display device), 
to generate a visualization of the image information of the first object in spatial relation to the image information of the second object (paragraph 0026).

Regarding claim 11, Cosman teaches the software product of claim 10, further including sets of instructions which cause the processing unit to select objects to be tracked by the main tracking device, and to select image information of each of the objects from available image information (paragraph 0025; The processor 42 is also capable of synchronously controlling the light emitters 50 and 52, if needed to illuminate the optically detectable markers or indicators on the patient 22, the head holder structure 38, the instrument 60, or the surgeon 76.).

Regarding claim 12, Cosman teaches the software product of claim 10, further including sets of instructions which cause the processing unit to receive live image information of an object, and to generate a visualization of the first object and the second object including the live image information (paragraph 0009).

Regarding claim 14, Cosman teaches a method of using the system of claim 1, the method including the steps of determining a 3D position of the first object by means of a main tracking system based on emitting and detecting light pulses (paragraph 0021; The three-dimensional position and orientation of the element 62 can then be calculated using the camera data processor 42 and the computer 44. The orientation and position of the instrument 60 can thereby be determined.),
 determining a 3D position of a second object by means of the main tracking system based on emitting and detecting light pulses (paragraph 0022; the computer 44 can thereby track in three-dimensional space relative to the camera system 10 the positions of all elements and their relative orientations), 
receiving image information of the first object and of the second object (paragraph 0025; Data from the processor 42 is sent to the computer 44, where it is then analyzed in three-dimensional camera-based coordinates. Image data 48 can be in memory of the computer 44 or otherwise transferred to computer 44, as for example optical disk, magnetic tape, etc. The visualization of camera data and image scan data (CT, MR, PET, ultrasound, etc.) is accomplished via the display 46, which in various embodiments can be a CRT, liquid crystal display, heads-up display, or other display device), 
generating a visualization including the image information of the first object in spatial relation to the image information of the second object (paragraph 0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (EP 1415609) in the view of Frimer (US 20170105713).
Regarding claim 6, Cosman teaches the system of claim 1, however fails to explicitly teach wherein the system further comprises a secondary tracking device, wherein the secondary tracking device includes at least one out of the group consisting of a hyperspectral tracking device, a video tracking device, an electromagnetic tracking device, a radiofrequency tracking device, an ultrasound tracking device, an x-ray tracking device, an optical shape sensing device, and micro electro-mechanical sensors.
Frimer, in the same field of endeavor, teaches the system further comprises a secondary tracking device, wherein the secondary tracking device includes at least one out of the group consisting of an electromagnetic tracking device (paragraph 00129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Frimer to provide an electromagnetic tracking device. Doing so will help to calculate/estimates the position of the pivot point in real time in order to inform the user of misalignment as taught by Frimer in paragraph 0674.

Regarding claim 13, Cosman teaches the software product of claim 10, however fails to explicitly teach further including sets of instructions which cause the processing unit to generate an alert output in case of an impermissible intersection of the tracked objects.
Frimer, in the same field of endeavor, teaches an alert output in case of an impermissible intersection of the tracked objects (paragraph 0221).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Frimer to provide an alert output in case of an impermissible intersection of the tracked objects. Doing so will help to prevent the user from performing a restricted movement as well as preventing two tracked objects from colliding as taught by Frimer in paragraph 0658.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793